Order, Supreme Court, New York County (Helen Freedman, J.), entered November 16, 1989, which, inter alia, granted defendants’ motion to dismiss the complaint pursuant to CPLR 3126, unanimously affirmed, without costs.
The complaint in this negligence action arising out of an injury sustained by plaintiff, a longshoreman-checker, on April 28, 1980, while he was working at Port Seatrain in Weehawken, New Jersey, was dismissed upon plaintiff’s failure to comply with court-ordered discovery and after plaintiff had been given one final opportunity to comply with defendants’ discovery requests. The record amply supports the IAS court’s determination that plaintiff had frustrated defendants’ attempts to conduct discovery and disobeyed its September 7, 1989 conditional order of dismissal, which plaintiff had not appealed. Instead of adhering to the court-ordered schedule directing him to submit to an examination before trial with an interpreter, provide CT scans and appear for a physical examination, plaintiff waited until some of the court-ordered dates had passed and then sought reargument. Since plaintiff was well aware of the terms of the conditional order of dismissal, and no satisfactory excuse has been proffered for his noncompliance, dismissal of the complaint was proper. (Zletz v Wetanson, 67 NY2d 711, 713.) We note that since the commencement of this action in 1983, almost no discovery has taken place.
We have examined plaintiff’s other contentions and find them to be without merit. Concur—Kupferman, J. P., Sullivan, Milonas and Rubin, JJ.